In a proceeding to determine the validity of the election by petitioner-respondent against the will of decedent William C. Urbach, the appeal is from a decree of the Surrogate’s Court, Richmond County, dated June 16, 1976, which decreed that petitioner, as the surviving spouse of the decedent, is entitled to elect against the will. Decree affirmed, with one bill of costs payable out of the estate, on the opinion of Surrogate Paulo. Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.